DETAILED ACTION

The Applicant’s amendment filed on April 6, 2021 was received.  Claims 16, 19 and 38 were amended. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 26, 2021.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
degreasing device, surface-treating device, flux application device in claims 16 and 38;
stripping device in claims 21 and 38;
rinsing device in claims 22;
drying device in claim 23;
cooling device in claim 24;
after-treatment device in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “degreasing device” in claims 16 and 38 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “degreasing the components” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the degreasing device has/have been interpreted as a degreasing tank (pg. 28, lines 15-20) and equivalents thereof.
Claim limitation “surface-treating device” in claim 16 and 38 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “the chemical, mechanical or chemical and mechanical surface-treatment of the components” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the surface-treating device has/have been interpreted as a pickling tank (pg. 28, lines 22-25) and equivalents thereof.
Claim limitation “flux application device” in claim 16 and 38 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “applying a flux to the surface of the components” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the flux application device has/have been interpreted as a flux tank (pg. 29, lines 5-10) and equivalents thereof.
Claim limitation “stripping device” in claims 21 and 38 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “stripping” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 21 and 38 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (pg. 31, lines 20-25). See MPEP 2181(II)(A).
Claim limitation “rinsing device” in claim 22 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “rinsing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the rinsing device has/have been interpreted as a rinsing tank (pg. 28, lines 20-23) and equivalents thereof.
Claim limitation “drying device” in claim 23 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “drying” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 23 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (pg. 29, lines 20-23). See MPEP 2181(II)(A).
Claim limitation “cooling device” in claim 24 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “cooling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 24 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (pg. 30, lines 6-10). See MPEP 2181(II)(A).
Claim limitation “after treatment device” in claim 25 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “after treatment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-27 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 16 and 38, the claims states “each component is precisely manipulated and treated by means of rotating and steering movements specific to the component upon emersion from the galvanizing bath".  However, this arrangement is not clearly depicted in drawings supplied by the applicant or disclosed in the applicants’ specification.  
Applicant’s response indicated support may be found in paragraphs 46 and 57 of the application as originally filed.  However, no paragraph numbers are found in the specification as originally filed or the substitute specification.  A review of the application pre-grant publication also does not make clear the movements are specific to the component, but rather specific rotating and steering movements.  The specification does not suggest changes to the rotating and steering movements.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Maxwell (US 3,639,142) and Saloom (US 3,978,816) on claims 16-27 and 38 are maintained.
In regards to claim 16, Maxwell teaches an apparatus for hot dip galvanization of a plurality of angles/substrate (15, components) comprising:
a conveying device comprising a roller conveyor-11, conveyor transfer section-30 and conveyor-33 (good carrier) (fig. 1-2; col. 1, line 75- col. 2, line 15 , col. 3, lines 1-10);
an alkaline spray wash cabinet (17, degreasing device) jets alkaline washing solution are impinged upon the substrate to degrease the angles (fig. 1; col. 1, lines 48-55);
an acid cabinet (25, surface treatment device) sprays of hydrochloric acid onto the angles (fig. 1; col. 1, lines 60-65);
a flux spraying apparatus-27 (flux application device) which sprays flux onto the angles -15 (fig. 1; col.1, lines 65-75);
a galvanizing pot-39 (hot-dip galvanizing device-galvanizing bath) comprising a molten zinc bath-49 of zinc/aluminum mixture (col. 2, lines 55-70);
Maxwell teaches a separating and singling device comprising: a conveyor-33 and a crane tracks-43 which moves a c-hook arrangment-41 (separating and singling means), where the c-hook arrangment-41 collects the angles from a plurality of angles on the conveyor-33 and provides immersion and emersion of the angles into and out of the galvanizing pot-39 (fig. 1-2; col. 2, lines 30-75).  
Maxwell teaches the separating and singling device is between the flux spray apparatus-27 and galvanizing pot-39 (fig. 1).
Maxwell does not explicitly teach the separation and singling out where each component is precisely manipulated and treated by means of specific rotating and steering movements upon emersion from the galvanizing bath, and
wherein the separating and singling means is designed or equipped in such a way that all of the components separated and singled out from the grouped plurality of components attached on the goods carrier are moved, after emersion, in an identical way and such that drip edges or drip streaks are removed.
However, Saloom teaches an apparatus for moving elongated objects through a hot dip galvanizing kettle-10, where a conveyor system-24 and chain conveyor-34/40 supplies a plurality of objects (26) to a kettle-10 (fig. 1-2; col. 4, lines 40-55).  
Saloom teaches the objects are then supplied to a U-shaped screw feeding mechanism comprising screws-51-53 which move the objects through a straight feed section-55, an arcuate traversal section-56 and then to a straight drag out section-57, where the sections provide movement of the objects through the kettle in an identical way (fig. 1-2; col. 5, lines 50-55, col. 6, lines 5-15).  
Saloom teaches the objects are individually removed from the U-shaped screw feeding mechanism using removal rollers-76/77 (fig. 2-4; col. 6-line 65- col. 7-line 5, col. 7, lines 60-68).
Saloom teaches the straight feed section-55 individually supplies the plurality of objects from the chain conveyor-34/40 to the kettle, where screws-51-53 of at least the straight drag out section-57 and removal rollers-76/77 move the objects from the kettle with specific rotating and steering movements such as tilting the objects (fig. 2-4; col. 7, lines 20-65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the apparatus for moving elongated objects through a hot dip galvanizing kettle of Saloom onto the separating and singling device comprising of Maxwell because Saloom teaches it will provide control of movement of objects within the kettle which provide control to the thickness formed on the objects (col. 3, lines 20-30).
With regards to the recitations “the system is configured to operate in a discontinuous operation”, “component is precisely manipulated and treated by means of rotating and steering movements specific to the component upon emersion from the galvanizing bath” and “a single component separated and singled out from the grouped plurality of components attached on the goods carrier are moved, after emersion, in an identical way and such that drip edges or drip streaks are removed”, each merely recite an intended use and thus do not further structurally limit the apparatus as claimed (MPEP 2114).
In regards to claim 17, Maxwell and Saloom as discussed above, where Maxwell teaches the separating and singling device is downstream of (subsequent) the alkaline spray cabinet-17 and the flux spray apparatus-27 (fig. 1-2).
In regards to claim 19, Maxwell and Saloom as discussed above, where Saloom teaches each object separated and singled out undergoes immersion into an immersion region of the galvanizing pot/kettle and is then moved from the immersion region to an adjacent emersion region and is subsequently emersed in the emersion region (fig. 2).
In regards to claim 20, Maxwell and Saloom as discussed above, where Saloom teaches each object are guided through the galvanizing bath in an identical way (fig. 2).
In regards to claims 21 and 38, Maxwell and Saloom as discussed above, where Maxwell teaches downstream (subsequent) of the galvanizing pot-39, is inclined skids-55 (stripping device) which provides an effect where excess molten zinc is reflowed back onto the substrate-15 from an edge, which prevents sharp edges deposits (fig. 2; col. 3, lines 8-35).
In regards to claim 22, Maxwell and Saloom as discussed above, where Maxwell teaches a washer-18 (rinsing device) rinse the angles with water (fig. 1; col 1, lines 50-55).
In regards to claim 23, Maxwell and Saloom as discussed above, where Maxwell teaches an air knife-29 (drying device) downstream of the flux spray apparatus (fig. 1; col 1, lines 65-75).
In regards to claims 24-25, Maxwell and Saloom as discussed above, where Maxwell teaches water quench-57 (cooling device/after-treatment device) is provided downstream of the galvanizing pot/kettle (fig. 1; col. 3, lines 13-18).
In regards to claims 26-27, these claims recite the material worked upon by the system, which do not structurally limit the apparatus as claimed (MPEP2115).

Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive
Applicants’ argues nothing in Maxwell or Saloom, either alone or in combination, suggests a separating and singling means capable of precisely manipulating and treating by means of rotating and steering movements specific to a component.


In response to Applicant’s arguments, please consider the following comments:
Applicant’s arguments is not persuasive as the claimed components are a plurality of identical components or similar components.  The identical components will require the same rotating and steering movements.  One of ordinary skill of the art would anticipate similar components may be processed with the same rotating and steering movements, as to be considered similar, the major of the features of the components should be the same.  A change in the components configuration or geometries would not be considered a similar component.
Further, the specification does not give any examples to components having different configuration or geometries, be provided different/unique rotating and steering movements.  The specification does not give any examples to different components and how the rotating and steering movements would be changed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717